Gilfillan, C. J.
The board of public works of the city of Duluth advertised for bids to dp the work of a certain improvement. Defendant Arnson made the accepted bid as Andrew G. Arnson, “manager for the West Duluth Industrial and Improvement Go.” The *312city made a contract with him, described in the same manner. A bond was then, as required by law, executed to the city by Andrew G-. Arnson, “Manager for the West Duluth Industrial Construction and Improvement Co.,” as principal, and the defendants Swenson and Hendricks as sureties, conditioned that Arnson, “manager,” etc., should keep and perform all the conditions of the contract on his part, and pay all just claims for labor performed, etc., for or on account of the contract.
The action is for labor in performance of the contract, Arnson, Swenson, Hendricks, and the Construction and Improvement Company being made defendants.
The statute (Sp. Laws 1891, ch. 55, § 15), requires that the bond be executed by the parties making the proposals or entering into the contract and two sureties.
The objection to the action is that the contract is that of the Company while the bond is that of Arnson, and not of the Company, as principal, and the latter is therefore unauthorized.
The bid, the contract, and the bond are parts of the same transaction, and the description of Arnson in each of them, “manager for,” etc., must have the same meaning. They are descriptio persones, and the bid, contract, and bond were those of Arnson. The obligors in the bond would not be permitted to defeat the security and avoid their obligation, either as to the city or as to those who are to be supposed to have done their work on the faith of the instruments, by claiming one meaning and effect to the same descriptive words in the bid or contract and another in the bond.
It does not affect the claim of the plaintiff that the Company did the work required by the contract, so that it did it by authority of the contractor; nor does it matter in what capacity the Company did the work, whether as subcontractor or otherwise. The purpose of such a bond is to secure those who, by authority, direct or indirect, of the contractor, perform labor or furnish material pursuant to his contract and in performance of it. Sepp v. McCann, 47 Minn. 364, (50 N. W. 246.)
Order reversed.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 1084.)